Citation Nr: 1300939	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  06-37 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for pes planus.

[The claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, will be addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from December 1962 to April 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision.  In October 2009 and again in May 2011, the Board remanded the Veteran's claim for additional development.

In the instant document the Board addresses only the issue reflected on the title page.  Another issue is currently before the Board but with regard to that issue the Veteran is represented by a different representative.  That issue is addressed in a separate document.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Service treatment records indicate that the Veteran had pes planus which was clinically identified at time of entry into service, and he is therefore not entitled to the presumption of soundness.

2.  The weight of evidence is against a finding that the Veteran's pes planus was permanently aggravated during service beyond the natural progression of the disability. 


CONCLUSION OF LAW

Criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The law provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132. 

In the case, a medical record at the time of the Veteran's enlistment in December 1962 found:  "Second degree pes planus, bilateral, asymptomatic, NCD [not considered disqualifying]."  

As such, a chronic disability was identified on examination at time of entry into service and the presumption of soundness therefore does not attach to his feet.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Where, as here, a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, at 1096.

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

The Veteran is seeking service connection for pes planus in this case.  Given the conclusion that he was not in sound condition with respect to his feet at enlistment, it must be shown that his pes planus was aggravated during his active service. 

In his notice of disagreement, the Veteran asserted that his pes planus was asymptomatic at entry and that during service he experienced foot problems during physical therapy and during marching, such that he had difficulty keeping up with his unit due to the pain in his feet.  He argued that because of the physical nature of his service, his pes planus had worsened from asymptomatic to mild.

As noted, service treatment records show that pes planus was present at the time of the Veteran's enlistment.  The Veteran does not dispute that his pes planus existed prior to service, but feels that his military service did worsen the condition.  However, there is no record of him actually receiving any foot treatment while in service; and at his separation physical, the Veteran's feet were found to be normal, and he was assigned a "L1" on his PULHES, meaning that, in the opinion of the medical officer, the Veteran's lower extremities had no loss of digits or limitation of motion; no demonstrable abnormality; and the Veteran had the ability to perform long marches, stand over long periods, or run.  

The Board finds this to be strong evidence that the Veteran's pes planus, which existed prior to service, did not permanently increase in severity during his time in service.

The Veteran's post-service treatment records have also been reviewed but do not suggest that his pre-existing pes planus permanently worsened in service.

In April 2005, the Veteran underwent a VA examination.  The examiner stated that he had reviewed the service treatment records but had not found information related to pes planus on entrance examination, on exit examination or through military experience.  Under a heading for "ASSESSMENT" the examiner stated that the Veteran had borderline to mild bilateral pes planus without documentation to form a nexus association to active service.  

However, as the Board explained in a 2009 remand, the examiner's statement that there was no information of pes planus in the service treatment records was incorrect, in light of the December 6, 1962 entry in the Veteran's service treatment records which clearly documented the existence of pes planus.  As such, a second opinion was requested.

In June 2010, another VA examination of the Veteran's feet was afforded.  Unfortunately, the examiner ultimately concluded that it would be speculation to identify a change in the amount of foot pronation and arch change since it was identified at the time of his entry into the Marine Corps.

The Board concluded that this examination was also inadequate in that it had failed to address the Board's question and it failed to explain why the question could not be answered without speculation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, the Board sought a third VA opinion.  

The Board's question was finally adequately answered by a VA examiner in January 2012.  Following examination and a review of the claims file, the examiner observed that following the notation of second degree pes planus in December 1962, there were no notes during active duty for training or thereafter regarding active treatment of pes planus.  Additionally, the VA examinations in 2005, 2010, and 2011 all found the same alignment and x-ray changes that were documented during the examination.  The examiner also noted that the Veteran did not describe any active treatment for his pes planus in terms of orthotics, shoe wear, bracing, injections, or surgery.  There was also no related history of a loss of physical function during the Veteran's active work years or limitation for his standing ability due to foot symptoms that would resolve with rest.  The Veteran's presentation at the examination was retained heel inversion with heel rise, which demonstrated intact posterior tibial tendon function whose dysfunction was often associated with progressive change.  As such, the examiner concluded that the examination that she conducted showed the equivalent of stage I pes planus, which was apparently an improvement from the initially documented 2nd degree pes planus which was seen in 1962.  Therefore, she concluded that it was less likely than not that the Veteran's pes planus, which was noted at entry into service, was aggravated by or permanently increased in severity during the Veteran's active military service beyond the natural progression of the disease.

VA treatment records have been reviewed, but fail to address the issue of whether the Veteran's pes planus was aggravated during his time in the Marine Corps.

The Board acknowledges that the Veteran is competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  To this end, his statements have been reviewed.  However, while he has asserted that his pes planus worsened during service, the contemporaneous medical evidence conflicts with such an assertion.  For example, no worsening was actually shown in the service treatment records as the Veteran was not shown to have sought treatment for pes planus at any time.  Moreover, the Veteran's feet were specifically found to be normal at his separation physical (without pes planus even being noted).  The Court of Appeals for Veterans Claims (Court) has held that contemporaneous evidence can have greater probative value than history as reported by a veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

In this case, the Board does, in fact, find the medical records documenting the condition of the Veteran's feet at the time of separation to be more probative than the Veteran's recollections which were provided years after the incident.

The Board acknowledges that the Veteran may have experienced foot symptoms in service, given the physical nature of military service.  However, even if it is accepted that the Veteran experienced symptoms, symptoms alone are insufficient to establish service connection as temporary flare-ups alone are not considered to be permanent worsening.  

As noted, the Veteran is competent to describe symptoms he experienced, but he lacks the medical training and expertise to provide a complex medical opinion, such as determining that his foot disability was permanently worsened.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board did seek a medical opinion as to the question of whether the Veteran's pre-existing foot disability was permanently worsened by his military service, and the Board remanded the Veteran's claim on multiple occasions to ensure that the opinion which was received was adequate for rating purposes.  

Unfortunately, the opinion that was received concluded that it was less likely than not that the Veteran's foot disability was permanently worsened by his service.  This opinion has not been conflicted or questioned by any medical evidence of record, it was grounded in the evidence of record, and it was supported by a complete rationale.  As such, this opinion is found to be highly probative and it is entitled to great weight.

As described, the weight of the evidence does not establish that the Veteran's pes planus, which existed prior to service, was worsened during his military service.  Therefore, the presumption of aggravation is not applicable, and the criteria for service connection have not been met.  Accordingly, the Veteran's claim is denied.




Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The Veteran subsequently informed how disability ratings and effective dates were established by a letter in March 2006.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.  The Veteran has additionally not alleged that he has been prejudiced in any way by any notice error.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and service personnel records have been obtained, as have VA treatment records.  Additionally, private treatment records, to the extent they have been identified and are available, have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he failed to attend the hearing and has not provided good cause for his absence.  As such, his hearing request is considered to have been withdrawn.

It is noted that the Board is remanding the Veteran's other claim in part to obtain VA treatment records.  However, that remand is in response to the specific request by his representative to obtain ongoing psychiatric treatment.  As such, there is no indication that any additional records are available addressing foot treatment.  Moreover, the Veteran was provided with a VA examination to assess whether his pes planus increased in severity during service.  Given that this medical opinion fully addressed that issue, any failure to obtain current treatment records would be at most non-prejudicial, harmless error in that current treatment would not show whether the Veteran's pre-existing pes planus increased in severity between 1962-1966 which is the critical question in this case. 

As discussed above, the Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  It is acknowledged that the first two examinations were not adequate for rating purposes.  However, the third, and most recent, VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for pes planus is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


